Title: From George Washington to Timothy Pickering, 12 October 1795
From: Washington, George
To: Pickering, Timothy


          
            Sir,
            Mount Vernon 12th October 1795
          
          Your letters of the 2d & 5th instant came to my hands on thursday last, but it was not in my power, conveniently to acknowledge the receipt of them by the succeeding Post.
          It is a very singular occurrence that Mr Pinckney should make use of a cypher to which there is no counterpart, or key in the Office of State! A kind of fatality seems to have pursued this negociation and in short all our concerns with Spain from the appointment of Mr Carmichael under the new government as Minister to that country up to the present day.
          If the Cyphers which have been furnished Mr Gouvr Morris, Mr Jay, Mr Adams, and Colo. Humphreys, or any of them are different from those by which the letter of Mr Pinckney has been tried, let them also be resorted to—otherwise as the business has commenced in error, the continuance therein is highly probable, until that Gentleman is informed of this extraordinary inattention & is thereby led to correct it. of course the most material & interesting parts of his communications will be lost. Enough however appears already to shew the temper & policy of the Spanish Court, and its undignified cond[uc]t as it respects themselves, & insultg as it relates to us—and I fear will prove that their late treaty of Peace with France portends nothing favorable to the interests of these United States.
          I am glad to find however that matters are going on well in Morocco—but much concerned to hear of the unfavorable decision in the high Court of Appeals on one of the Spoliation Cases in London.
          
          I shall (as mentioned in one of my last letters) set out for Philadelphia this day but business with the Comrs of the Federal City will detain me in Georgetown tomorrow, and of course keep me a day longer from the seat of Government than I expected.
          
            Go: Washington
          
        